DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/09/2022.
Applicant’s cancelation of claims 2, 5, 10-12, 14-18, 32, and 38-43 is acknowledged and require no further examining.  Claims 44-46 have been withdrawn for being drawn to a non-elected Species and Sub-Species.  Claims 1, 3-4, 6-9, 13, 19-31, 33-37, and 47-50 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022, 06/06/2022, 07/08/2022, 08/09/2022, and 09/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1 (shown in Figure 1) and Sub-Species A (shown in Figure 1) in the reply filed on 04/04/2019 is acknowledged.
Species 1, the embodiment shown in Figure 1, disclose the surface or receptacle for moving items is a plurality of conveyor belts situated parallel to each other.  Species 4, the embodiment shown in Figure 4, disclose the surface or receptacle for moving the items is a receptacle with a plurality of bins that linearly actuates in the XY directions.
Sub-Species A, the embodiment shown in Figure 1, disclose the system comprising no box or other container restraint mechanism.

Claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected Species and Sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2019.
Claims 44-46 disclose the surface or receptacle is a bin on the shelf.  Non-elected Species 4 disclose the surface or receptacle is or a bin.  Elected Species 1 disclose the surface or receptacle is a plurality of conveyor belts.  Therefore, claims 44-46 are drawn to the non-elected Species 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 26-27, 29-31, and 33-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the phrase “receive an indication that the system has entered a state in which the system cannot continue a current kitting operation through automated operation” renders claim 22 vague and indefinite because it is unclear if this is different from the controller determining that no further strategies exist.  Claim 22 is dependent of claim 1 and claim 1 disclose the determining by the controller that no further strategies exist to invoke a teleoperation for human intervention.  It is unclear if the action of the processor receiving an indication is the same or different from the controller determining no further strategies exit.  For examining purposes the phrase is interpreted as “control the actuator via the controller … control the robotic retrieval device via the controller … receive an indication via the controller that no further strategies exist, and initiate via controller the teleoperation for human intervention in which a use remotely controls the robotic device to perform the individual task”.
Claims 23-25 are dependent of claim 22 and include all the same limitations.
Regarding claim 26, the phrase “determining one or more items to retrieve and pack into the box or other container … and pack the one or more items into a box or other container” renders claim 26 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, there is no disclosure of a box or other container.  For examining purposes, the phrase is interpreted as “determining one or more items to retrieve and pack into a box or other container … and pack the one or more items into the box or other container”;
Regarding claim 29, the phrase “in response to determining that the one or more other predefined strategies are unable to perform the individual task, requesting human operation” renders claim 29 vague and indefinite because it is unclear why the method is requesting human intervention again.  Claim 29 is dependent of claim 26 and claim 26 discloses the step of invoking a teleoperation for human intervention when no further strategies exist.  It is unclear why the method would then determine the other predefined strategies fail and request again human intervention.  For examining purposes, the phrase is interpreted as “the step of invoking the teleoperation for human intervention further includes receiving teleoperation instructions”.
Regarding claim 33, the phrase “one or more terminal devices, a first terminal device … a second terminal device” renders claim 33 vague and indefinite because it is unclear how there one terminal device and a first/second terminal device.  The phrase “one or more” implies there can be one device or can be more than one device.  The phrase “a first terminal device” and “a second terminal device” implies there are at least two devices.  It is unclear how there can be one device and a first/second device.  For examining purposes, the phrase is interpreted as “comprises a first terminal device and a second terminal device, the first terminal device … the second terminal device”.
Claims 27, 30-31, and 34-37 are dependent of claim 26 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-9, 13, 19, 22-31, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8,276,739) (referred to as Bastian) in view of reference Avraham (2019/0359424).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 1, Bastian disclose a system (1800) comprising:
an actuator (1500) configured to move a surface (124) or receptacle to a position associated with item retrieval; and
one or more cameras (510) or sensors within an environment in which a robotic retrieval device (416, 502) operates to retrieve one or more items (120) and pack the one or more items (120) into a box or other container (112);
a robotic retrieval device (416, 502);
wherein the actuator (1500) positions an item (120) into the position associated with item retrieval in a manner that is synchronized at least in part with operation of the robotic retrieval device (416, 502) to retrieve the item (120) form the position associated with item retrieval,
wherein a plurality of items are packed into a box or other container (112), the plurality of items comprising the item (120) that is retrieved from the position associated with item retrieval,
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy, a second strategy in the event that the first strategy can’t be completed, and invoking a teleoperation for human intervention in the event that the first and second strategy can’t be completed.
Avraham discloses a picking station (120) comprising: a robotic retrieval device (130); a controller; and a remote terminal (150), wherein the controller is configured to: 
determine the one or more item to retrieve,
wherein the process of determining the one or more items includes determining a location from which an item of the one or more items is to be retrieved, and determining one or more attributes associated with the item;
obtain a plan to retrieve the item,
wherein the plan is based at least in part on the one or more items to be retrieved, the location form which the item is to be retrieved, and the one or more attributes associated with the item;
controlling the robotic retrieval device (130) includes:
using the robotic retrieval device (130) to attempt to perform a task according to a first predefined strategy (310);
in response to determining that the performing the task according to the first predefined strategy (310) was attempted, determining whether the individual task was completed successfully according to the first predefined strategy;
in response to determining the task was not completed according to the first defined strategy (310), iteratively using the robotic retrieval device (130) to perform the task according to one or more other predefined strategies (310) until the task is completed or no further strategies exist; and
in response to the determining the no further strategies exist, invoking a teleoperation (370) for human intervention in which a use remotely controls the robotic retrieval device (130) to perform the task.
(Figure 1, 3A and Page 3 paragraph 37, 38, 39, Page 5 paragraph 53, 54, 55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the controller, the three operation modes, and the remote terminal as taught by Avraham, since page 3 paragraph 34, 35 of Avraham states such a modification would minimize the amount of human intervention while still being able to address retrieve new or unknown items.
When modifying Bastian in view of Avraham, the controller is interpreted to obtain a plan that includes a coordination of controlling the robotic retrieval device and the actuator so that the actuator moves the item to the position associated with item retrieval and the robotic retrieval device moves to retrieve the item from the position associated with item retrieval.
Regarding claim 3, Bastian disclose the actuator (1500) positions the item (120) into the position associated with item retrieval and the robotic retrieval device (416, 502) retrieves the item (120) from the position associated with item retrieval. (Column 16 lines 11-19, 43-52)
Therefore, Bastian modified by Avraham is interpreted to disclose a processor configured to control the actuator and the robotic retrieval device.
Regarding claim 4, Bastian disclose a conveyor (106) configured to position the box or other container (112) in a loading position and wherein the robotic retrieval device (416, 502) retrieves the item (120) from the position associated with item retrieval and places the item (120) in the box or other container (118). (Figure 20 and Column 5 lines 15-17, Column 16 lines 18-19, 43-49)
Therefore, Bastian modified by Avraham is interpreted to disclose the processor is configured to control the conveyor, the actuator, and the robotic retrieval device.
Regarding claim 6, Bastian modified by Avraham disclose the one or more cameras or sensors comprises a camera (Bastian – 512). (Bastian – Column 7 lines 52-55)
Regarding claim 7, Bastian disclose the one or more cameras or sensors (510) is used for controlling the robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval. (Column 7 lines 52-57)
Therefore, Bastian modified by Avraham is interpreted to disclose a processor configured to control the robotic retrieval device based on the information from the one or more cameras or sensors.
Regarding claim 8, Bastian modified by Avraham disclose the actuator (Bastian – 1500) comprises a motor (Bastian – 1202). (Bastian – Column 15 lines 45-49)
Regarding claim 9, Bastian modified by Avraham disclose the surface (Bastian – 124) comprises a conveyor belt and the actuator (Bastian – 1500) advances the item (Bastian – 120) from a first end of the conveyor belt at which the item is loaded onto the conveyor belt to a pickup zone at a second end of the conveyor belt. (Bastian – Figure 19 and Column 5 lines 61-67, Column 16 lines 49-52, Column 18 lines 1-43)
Regarding claim 13, Bastian disclose the robotic retrieval device (416) is mounted to the rail (414) via the carriage (502) and the robotic retrieval device (416) is moved along the rail (414) to retrieve or deposit retrieved item (120). (Column 6 lines 35-39, Column 7 lines 23-25, Column 17 lines 25-31)
Therefore, Bastian modified by Avraham is interpreted to disclose a processor configured to control the carriage and the robotic retrieval device.
Regarding claim 19, Bastian disclose once the kitting process is complete, the box or other container (118) is released to the next kitting module or zone. (Column 16 lines 59-62)
Therefore, Bastian modified by Avraham is interpreted to disclose the actuator (Bastian – 1500) is associated with a first kitting machine and the item comprises an item of a first item type and wherein the system comprises one or more additional kitting machines.
Regarding claim 22, Bastian modified by Avraham disclose a processor configured to: 
control the actuator (Bastian – 1500) via the controller (Avraham – page 5 paragraph 53) to position the item (Bastian – 120) associated with item retrieval; 
control the robotic retrieval device (Bastian – 416, 502) controller (Avraham – page 5 paragraph 53)  to retrieve the item (Bastian – 120) from the position associated with item retrieval;
receive an indication via the controller (Avraham – page 5 paragraph 53) that no further strategies exist, and 
initiate via controller (Avraham – page 5 paragraph 53) the teleoperation for human intervention in which a use remotely controls the robotic device to perform the individual task.
(Bastian – Column 7 lines 23-25, 36-38, Column 16 lines 43-52, 58-62)
(Avraham – Page 5 paragraph 55)
Regarding claim 23, Bastian modified by Avraham disclose the teleoperation for human intervention is provided via a teleoperation device (Avraham – 150) associated with the system. (Avraham – Figure 1 and Page 5 paragraph 55)
Regarding claim 24, Bastian disclose the when the kitting process is complete, the container is released to the next kitting machine. (Column 16 lines 59-64)  This implies the system of Bastian comprises a plurality of kitting machines.
When modifying the system of Bastian by incorporating the teleoperation device of Avraham, the teleoperation device would be configured to electrically communicate with each of the kitting machines. (Avraham – Figure 1)
Therefore, Bastian modified by Avraham is interpreted to disclose the teleoperation is associated with a plurality of kitting systems that include the system.
Regarding claim 25, it is understood that two objects can’t occupy the same space.  Therefore, when Bastian disclosed the system comprises a plurality of kitting machines, it is implied that each kitting machine is situated at a different location.
 Bastian disclose the system is connected to a supervisory workstation and, if there is an error condition, a system supervisor can semi-automatically control the robotic retrieval device.  Bastian also disclose the robotic retrieval device can be remotely controlled by the supervisor. (Column 7 lines 57-62, Column 16 lines 36-42)
When modifying the system of Bastian by incorporating the teleoperation device of Avraham, the supervisor at the supervisory workstation would use the teleoperation device to communicate with the plurality of kitting machines.
Therefore, Bastian modified by Avraham is interpreted to disclose at least a subset of the plurality of robotic kitting systems comprises robotic kitting systems located in one or more locations other than a first location in which the system is located in one or more locations other than a first location in which the system is located; and wherein on demand human operation is configured to be performed using the teleoperation device remotely via a network.
Regarding claim 26, Bastian disclose a method to operate a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the method comprising:
using information obtained from one or more cameras (510) or sensors in connection with determining one or more items (120) to retrieve and pack into a box or other container (112),
wherein the one or more cameras (510) or sensors are located within an environment in which a robotic retrieval device (416, 502) operates to retrieve the one or more items (120) and pack the one or more items into the box or other container (112);
using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using the robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502),
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
wherein the actuator (1500) is used to position the item (120) into the position associated with the item retrieval in a manner that is synchronized at least in part with operation of the robotic retrieval device (416, 502)
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62, Column 17 lines 25-32)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy, a second strategy in the event that the first strategy can’t be completed, and invoking a teleoperation for human intervention in the event that the first and second strategy can’t be completed.
Avraham discloses a picking station (120) comprising: a robotic retrieval device (130); a controller; and a remote terminal (150), wherein the controller is configured to: 
determine the one or more item to retrieve,
wherein the process of determining the one or more items includes determining a location from which an item of the one or more items is to be retrieved, and determining one or more attributes associated with the item;
obtain a plan to retrieve the item,
wherein the plan is based at least in part on the one or more items to be retrieved, the location form which the item is to be retrieved, and the one or more attributes associated with the item;
controlling the robotic retrieval device (130) includes:
using the robotic retrieval device (130) to attempt to perform a task according to a first predefined strategy (310);
in response to determining that the performing the task according to the first predefined strategy (310) was attempted, determining whether the individual task was completed successfully according to the first predefined strategy;
in response to determining the task was not completed according to the first defined strategy (310), iteratively using the robotic retrieval device (130) to perform the task according to one or more other predefined strategies (310) until the task is completed or no further strategies exist; and
in response to the determining the no further strategies exist, invoking a teleoperation (370) for human intervention in which a use remotely controls the robotic retrieval device (130) to perform the task.
(Figure 1, 3A and Page 3 paragraph 37, 38, 39, Page 5 paragraph 53, 54, 55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the three operation modes as taught by Avraham, since page 3 paragraph 34, 35 of Avraham states such a modification would minimize the amount of human intervention while still being able to address retrieve new or unknown items.
When modifying Bastian in view of Avraham, the plan includes a coordination of controlling the robotic retrieval device and the actuator so that the actuator moves the item to the position associated with item retrieval and the robotic retrieval device moves to retrieve the item from the position associated with item retrieval.
Regarding claim 27, Bastian modified by Avraham disclose the robotic retrieval device (Bastian – 416, 502) comprises a robotic arm (Bastian – 416) having limited reach and wherein using the actuator (Bastian – 1500) to position the item (Bastian – 120) into the position associated with item retrieval results in the item (120) being placed within reach of the robotic arm (Bastian – 416). (Bastian – Column 7 lines 36-38, Column 16 lines 18-19, 43-52)
Regarding claim 28, Bastian disclose a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the kitting system (1800) is configured to perform a process comprising the steps of:
using information obtained from one or more cameras (510) or sensors in connection with determining one or more items (120) to retrieve and pack into a box or other container (112),
wherein the one or more cameras (510) or sensors are located within an environment in which a robotic retrieval device (416, 502) operates to retrieve the one or more items (120) and pack the one or more items into the box or other container (112);
using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using a robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502), and
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
wherein the actuator (1500) is used to position the item (120) into the position associated with the item retrieval in a manner that is synchronized at least in part with operation of the robotic retrieval device (416, 502)
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62, Column 17 lines 25-32)
However, Bastian does not explicitly disclose a computer program product computer instruction to conduct the process, and does not explicitly disclose a plan comprising a first strategy, a second strategy in the event that the first strategy can’t be completed, and invoking a teleoperation for human intervention in the event that the first and second strategy can’t be completed.
Avraham discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions, wherein the computer instructions comprise: 
determine the one or more item to retrieve,
wherein the process of determining the one or more items includes determining a location from which an item of the one or more items is to be retrieved, and determining one or more attributes associated with the item;
obtain a plan to retrieve the item,
wherein the plan is based at least in part on the one or more items to be retrieved, the location form which the item is to be retrieved, and the one or more attributes associated with the item;
controlling the robotic retrieval device (130) includes:
using the robotic retrieval device (130) to attempt to perform a task according to a first predefined strategy (310);
in response to determining that the performing the task according to the first predefined strategy (310) was attempted, determining whether the individual task was completed successfully according to the first predefined strategy;
in response to determining the task was not completed according to the first defined strategy (310), iteratively using the robotic retrieval device (130) to perform the task according to one or more other predefined strategies (310) until the task is completed or no further strategies exist; and
in response to the determining the no further strategies exist, invoking a teleoperation (370) for human intervention in which a use remotely controls the robotic retrieval device (130) to perform the task.
(Figure 1, 3A and Page 3 paragraph 37, 38, 39, Page 5 paragraph 53, 54, 55, Page 10 paragraph 99)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating the computer readable medium and computer instructions as taught by Avraham, since page 3 paragraph 34, 35 of Avraham states such a modification would minimize the amount of human intervention while still being able to address retrieve new or unknown items.
When modifying Bastian in view of Avraham, the controller is interpreted to obtain a plan that includes a coordination of controlling the robotic retrieval device and the actuator so that the actuator moves the item to the position associated with item retrieval and the robotic retrieval device moves to retrieve the item from the position associated with item retrieval.
Regarding claim 29, Bastian modified by Avraham disclose the step of invoking the teleoperation for human intervention further includes receiving teleoperation instructions corresponding to human operation, wherein the teleoperation instructions being received from a mobile device (Avraham – 105) that is remote with respect to a physical site at which the system is located. (Avraham – Figure 1 and Page 5 paragraph 55)
Regarding claim 30, Bastian modified by Avraham disclose the step of updating a set of strategies to enable the kitting system (Bastian – 1800) to repeat or emulate the actions corresponding to the teleoperation instructions to perform the individual task for which teleoperation instructions were received. (Avraham – Page 10 paragraph 97)
Regarding claim 31, Bastian disclose the actuator (1500) engages the surface (124) with the next item (120) to be retrieved by the robotic retrieval device prior to the robotic retrieval device retrieving the next item (120). (Column 16 lines 11-17)  This implies that there is a synchronized control between the actuator and the robotic retrieval device. Bastian also discloses the system (1800) is an automated system that eliminates the need for human operators. (Column 18 lines 58-67 through Column 19 lines 1-3)
Therefore, Bastian modified by Avraham is interpreted to disclose the controller determines the plan to collectively pack the plurality of items into the box or other containers.
Regarding claim 47, Bastian disclose retrieving multiple items (120) for a single order. (Column 17 lines 25-32)  Since multiple items (120) are retrieved, the plan to fulfill the order is interpreted to comprise a plurality of tasks.
Avraham disclose different strategies to retrieve different items, based on force, contour, and best gripping point. (Page 3 paragraph 35)
Therefore, Bastian modified by Avraham is interpreted to disclose the plan comprises a plurality of tasks, and the system stores a plurality of predefined strategies for performing an individual task of the plurality of tasks.
Regarding claim 48, Bastian disclose the robotic retrieval device (416) comprises a robotic arm mounted on a carriage (502) configured to translate along a rail (414), and the robotic retrieval device (416) is moved along the rail (414) to retrieve or deposit retrieved item (120). (Column 6 lines 35-39, Column 7 lines 23-25, Column 17 lines 25-31)
Therefore, Bastian modified by Avraham is interpreted to disclose the controller controls the carriage to move along the rail in connection with positioning the robotic arm in relation to one or more surfaces or receptacles comprising items for the robotic arm to operate to retrieve the item from one or more surfaces or receptacles and to place the item into the box or other container.
Regarding claim 49, Bastian modified by Avraham disclose the one or more other predefined strategies include one or more of: approaching the item from a different angle. (Avraham – Page 5 paragraph 54)
Regarding claim 50, Bastian modified by Avraham disclose control operation of the robotic retrieval device (Bastian – 416) to collectively pack a plurality of items (Bastian – 120) into the box or other container (Bastian – 112) according to the plan. (Bastian – Column 17 lines 25-32)

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8,276,739) (referred to as Bastian) in view of reference Avraham (2019/0359424) as applied to claim 19 above, and further in view of reference Dickson et al. (2011/0125307).
Regarding claim 20, Bastian modified by Avraham disclose the claimed invention as stated above but does not disclose a processor configured to detect that a new kitting machine has become associated with the system
Dickson et al. disclose a system (1) comprising a plurality of modules, wherein each module comprises one or more processing stations, and a control system (61) that supervises the operations of the modules.  Dickerson et al. discloses an entire new module can be accommodated by allowing the module controller to interface between the control system (61) and the processing stations to convey operational parameters. (Page 1 paragraph 8, Page 3 paragraph 57, 63, 64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a processor that detects and interfaces with new modules added to the system as taught by Dickson et al., since page 1 paragraph 3 of Dickson et al. states such a modification would make the system more flexible and less expensive to improve or modify.
Regarding claim 21, Dickson et al. disclose when accommodating a new module, the control system will interface with the processing stations to convey commands and operational parameters. (Page 4 paragraph 64)
Therefore, when modifying the system of Bastian and Avraham by incorporating the processor that detects and interfaces with new modules added to the system as taught by Dickson et al., the processor is interpreted to integrate the new kitting machine by performing one or more of the following: initializing the new kitting machine, determining one or more of a position, location and orientation of the new kitting machine, determining one or both of an item and an item type associated with the new kitting machine, determining a capability of the new kitting machine, and adding the new kitting machine to a network associated with the system.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8,276,739) (referred to as Bastian) in view of reference Avraham (2019/0359424) as applied to claim 26 above, and further in view of reference Stallman et al. (10,360,531).
Regarding claim 33, Bastian modified by Avraham disclosed the claimed invention as stated above but do not disclose the robotic retrieval device comprises a first terminal device and a second terminal device.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the robotic arm (115) comprises a first terminal device (117) and a second terminal device (117), wherein the first terminal device (117) enables a first configuration of the robotic arm (115), and wherein the second terminal device (117) enables a second configuration of the robotic arm (115). (Figure 1, 3 and Column 4 lines 9-32, Column 8 lines 12-21, Column 12 lines 34-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the robotic retrieval device of Bastian by incorporating the multiple terminal devices as taught by Stallman et al., since column 8 lines 12-13 of Stallman et al. states such a modification would allow the robotic retrieval device to use the desired terminal device to pick up different items.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8,276,739) (referred to as Bastian) in view of reference Avraham (2019/0359424) as applied to claim 26 above, and further in view of reference Berard et al. (9969082).
Regarding claim 34, Bastian modified by Avraham disclose the claimed invention as stated above but do not disclose selecting a predefined strategy based on a determined preference or confidence score.
Berard et al. disclose robotics system configured to be operated based on one of a plurality of strategies, wherein each strategy has a score, and wherein the selected strategy that is used to operate the robotic system is based on the strategy score. (Figure 7B and Column 1 lines 22-36, Column 2 lines 44-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating multiple strategies and selected a strategies based on a strategy score as taught by Berard et al., since column 2 lines 60-62 of Berard et al. states such a modification would optimizing performance.
Regarding claim 35, Bastian modified by Avraham and Berard et al. disclose an order in which the one or more other predefined strategies are attempted is based at least in part on corresponding confidence scores for the one or more other predefined strategies. (Berard et al. – Column 1 lines 22-36)

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8,276,739) (referred to as Bastian) in view of reference Avraham (2019/0359424) as applied to claim 26 above, and further in view of reference Watanabe et al. (2004/0086364).
Regarding claim 36, Bastian modified by Avraham disclose the actuator (Bastian – 1500) configured to move a surface (Bastian – 124) or a receptacle to position associate with item retrieval. (Bastian – Column 10 lines 44-51, Column 15 lines 45-49)
However, Bastian modified by Avraham do not disclose repositioning the item to a different position to facilitate the robotic retrieval device being able to retrieve the item.
Watanabe et al. disclose a robotic arm (1) configured to retrieve an item, wherein, when the robotic arm is unable to retrieve said item, the tray holding said item is repositioned to a position that will allow the robotic arm to retrieve the item. (Page 10 paragraphs 123-125)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the predetermined strategy of repositioning the item as taught by Watanabe et al., since page 10 paragraph 125 of Watanabe et al. states such a modification would allow the system to continue to perform with minimum human intervention.
Regarding claim 37, Bastian modified by Avraham and Watanabe et al. disclose the using the actuator (Bastian – 1500) to position an item into the position, or the repositioning the item to a different position comprises moving the surface (Bastian – 124) or receptacle to the position associated with item retrieval or the different position to facilitate the robotic retrieval device (Bastian – 416, 502) being able to retrieve the item; and the controller (Avraham – page 5 paragraph 53) controls the actuator (Bastian – 1500) to move the surface (Bastian – 124) or receptacle, and controls the robotic retrieval device (Bastian – 416, 502) to retrieve the item from the positioned associated with the item retrieval. (Bastian – Column 10 lines 44-51, Column 15 lines 45-49) (Watanabe et al. – Page 10 paragraph 125)

Response to Arguments
The Amendments filed on 08/09/2022 have been entered.  Applicant’s cancelation of claims 2, 5, 10-12, 14-18, 32, and 38-43 is acknowledged and require no further examining.  Claims 44-45 have been withdrawn for being drawn to a non-elected Species and Sub-Species.  Claims 1, 3-4, 6-9, 13, 19-31, 33-37, and 47-50 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), Examiner finds the arguments not persuasive.
Applicant states:
Claims 1, 26, and 28 have been amended in a manner that is believed to overcome the rejection under 35 U.S.C. §112.

The amendments to the claims did not address all the 112(b) rejections toward claim 26.  Therefore, the 112(b) rejections are maintained.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bastian, II et al. (8,276,739) modified by reference Stallman et al. (10,360531), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Avraham (2019/0359424).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 7, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731